Title: From George Washington to Stephen Moylan, 21 November 1780
From: Washington, George
To: Moylan, Stephen


                        
                            Sir,
                            Hd Qrs Novr 21st  80
                        
                        At nine OClock in the morning of 24th Friday  you will parade with your regiment at Totawa bridge, furnished
                            with two days provisions; and you will detail parties towards the New Bridge and thence upwards to the bridge near Demeries
                            and downwards as far as you think necessary to answer the purpose, to secure all the crossing places on the Hackensack and
                            prevent any person going with intelligence to the enemy. You will select a sufficient party of the trustiest of your men
                            to patrole from the Marquis’s old quarters below the liberty Pole towards Bergen Town bulls ferry—Weehock—Hobuck
                            &c. A Videt to be constantly at Bulls ferry, and make reports every two hours.
                        Major Goetschius is also ordered with his Militia to patrole from the New bridge downwards for the same
                            purpose.
                        Much depends on the punctual execution of these orders, for which I have entire reliance on your judgment and
                            knowledge of the Country—I confide the rest to your discretion. I am Sir Your most Obed. Ser..
                        
                            Von Heers Corps will join you and take your orders. Be pleased to acknowledge the Ret of
                                this.
                        
                    